Citation Nr: 9919189	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-20 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to June 
1975 and from September 1990 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to special 
monthly compensation due to loss of use of both lower 
extremities was denied.  The veteran appeals this decision.

The Board notes that the veteran appears, in a statement 
dated October 26, 1994, to raise an issue of entitlement to 
an early effective date from a rating decision rendered in 
October 1994.  The Board directs the RO's attention to this 
matter, as appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show the anatomical loss of either 
of the veteran's legs, or the loss of use of either leg at a 
level, or with complications, preventing natural knee action 
with prosthesis in place.

3.  The evidence does not show that the veteran effective 
function remaining in his lower extremities is analogous to 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.


CONCLUSIONS OF LAW

The criteria for entitlement to special monthly compensation 
based on the loss of use of either, or both of, his lower 
extremities are not met.  38 U.S.C.A. §§ 1114; 5107 (West 
1991); 38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he is entitled to special monthly 
compensation based on the loss of use of his lower 
extremities.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The pertinent regulations provide for the payment of special 
monthly compensation for the anatomical loss of use of both 
legs, or the loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place.  38 C.F.R. § 3.350(c) (1998).  In determining 
whether there is natural knee action with prosthesis in 
place, consideration will be based on whether use of the 
proper prosthetic appliance requires natural use of the 
joint, or whether necessary motion is otherwise controlled, 
so that the muscles affecting joint motion, if not already 
atrophied, will become so.  If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place.  38 C.F.R. 
§ 3.350(c)(2) (1998).  

Similarly, loss of use of a single foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation.  38 C.F.R. 
§ 3.350(a)(2) (1998). For example, extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more, will constitute loss of the 
foot involved.   38 C.F.R. § 3.350(a)(2)(a).  Likewise, 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot. 38 C.F.R. § 3.350(a)(2)(a).    

At a September 1994 personal hearing, the veteran stated that 
he had been experiencing numbness in his feet and legs since 
1990.  A VA examination report of April 1998, which is the 
most recent report, indicates that he underwent surgery due 
to spinal arteriovenous malformation in 1994 after 
experiencing numbness of the distal lower limbs that 
progressed proximally.  Following surgery, he experienced 
transient paralysis in his lower extremities, which was worse 
on the right leg than the left.  During rehabilitative 
therapy his transient paralysis improved to hemiparesis and 
he continued to have residual bilateral paraparesis involving 
the right side more than the left. 

The April 1998 examination report states that the veteran was 
able to ambulate with a cane; however, he demonstrated 
"tremendous difficulty with endurance."  The report also 
indicates that he had a spastic circumduction of the right 
lower extremity and was unable to walk quickly or run at all.  
The examiner found that this condition affected the veteran's 
daily life as he was unable to perform yard work and had 
difficulty maneuvering around his house.  The veteran stated 
that if he attempts to do any physical exertion, his spasms, 
numbness and functional limitations worsen.   He also 
indicated to the examiner that if he slept wrong or on a hard 
mattress, his symptoms were worse in the morning.  By 
history, the veteran reported that he occasionally 
experiences paroxysmic shaking of his right lower extremity 
and painful muscle spasms mostly involving the right trunk, 
but also involving the leg.  

Upon physical examination, the veteran had 5 of 5 strength in 
all major muscle groups of the lower extremities bilaterally.  
However, the examiner noted significant spastic tone with 
spastic catches of the right lower extremity and subtle 
increased tone of the left lower extremity.  Range of motion 
of the right knee was limited to 40 degrees of flexion before 
he experiences a spastic catch.  All other joints in the 
lower extremities appear to be within normal limits.  The 
examiner noted decreased discrimination of pinprick, fine-
touch and temperature throughout the right leg when compared 
to the left.  The examiner noted that the veteran had a 
spastic gait which was more pronounced on the right leg than 
the left and that there was circumduction of the right leg.  
The veteran required a cane for stabilization.  The examiner 
noted that although the veteran does not have significant 
pathological weakness of major muscle groups in his legs, his 
spasticity is causing significant disability for activities 
of daily living and ambulation.  

A VA spine examination conducted in October 1997, indicates 
that the veteran reported that he used a cane and could walk 
up to 200 feet before becoming tired and having to rest.  The 
report also stated that was able to do his grocery shopping 
by himself, although he did need to support himself with the 
shopping cart.  Additionally, he was able to drive himself 
and cook and clean the house without assistance.  He also 
reported losing balance due to the muscle spasms in his legs.  
Upon examination, the right calf was smaller than the left 
calf while his thighs were equal in size.  He had bilateral 
knee extension of 0 degrees and flexion of 140 degrees.  He 
required a cane to ambulate.  Plantar flexion was 45 degrees 
and dorsiflexion was 0 to 10 degrees bilaterally.  

Although the evidence does show that the veteran requires the 
use of a cane to ambulate, and he does so with difficulty and 
pain, the Board finds that the evidence does not show the 
anatomical loss of either of the veteran's legs, or the loss 
of use of either leg at a level, or with complications, 
preventing natural knee action with prosthesis in place.  The 
veteran's knee action is limited, but the knee is still able 
to perform the natural action.  Such showing is required for 
the payment of special monthly compensation based on the loss 
of use of both legs.  

Similarly, the veteran still shows effective function in his 
lower extremities.  He is able to ambulate, albeit with 
significant difficulty.  As stated above, he is ambulatory 
with the aid of a cane.  He is also able to drive an 
automobile.  The evidence does not show that he has ankylosis 
of either knee or other major joints in his lower 
extremities.  Although there is evidence of partial 
paralysis, there is no evidence of complete paralysis of 
either lower extremity as contemplated under 38 C.F.R. 
§ 3.350(a)(2)(b).  The Board finds that the current condition 
does not show that no effective function remains other than 
that served by an amputation stump.  Therefore, the Board 
must also find that the payment of special monthly 
compensation based on the loss of use of an individual foot 
is not appropriate.  

Accordingly, the Board finds that the criteria for 
entitlement to special monthly compensation based on the loss 
of use of the veteran's lower extremities are not met, and 
the veteran's claim, therefore, is denied.  38 U.S.C.A. 
§§ 1114; 5107 (West 1991); 38 C.F.R. § 3.350 (1998).


ORDER

Entitlement to special monthly compensation, based on the 
loss of use of the veteran's lower extremities, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

